Attachment to Advisory
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AFCP2.0
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
Continuation of box 3: The amendments filed on 4/28/2022 further limit the claims to, “wherein for at least some of the target nucleic acids, two or more anchor probes bind to one region of each target nucleic acid.”  Further the amendment adds new claims 68-70.  These new limitations further limit the scope of the claims and thus require further search and consideration because the claims now require additional elements not present at time of final rejection.
MPEP 714.13 states, " It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires only a cursory review by the examiner, compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection.”  

The newly amended claims require wherein for at least some of the target nucleic acids, two or more anchor probes bind to one region of each target nucleic acid.  This is a new limitation that has not previously been present at the time of final rejection and thus would require a new search.  Further the amendment appears to introduce new matter that is not supported by the specification as further discussed below.
The papers filed on 4/28/2022 amend the independent claims 1 to recite, “ wherein for at least some of the target nucleic acids, two or more anchor probes bind to one region of each target nucleic acid”  The papers assert support for the amendment can be found in page 11 line 27 to page 12 line 2.  However the cited portions are limited to RNA being detected by 2 or more distinct nucleic acid anchor probes, while the amendment of the claim is to the genus of target nucleic acids and appear to require two probes to a single region, which is different in scope than the disclosure.  This is thus considered new matter.
Continuation of box 12:  
After final rejection, applicant is entitled to nothing more than cursory review unless the after-final reply merely cancels claims, adopts examiner suggestions, or removes issues for appeal. M.P.E.P. § 714.13, part II. 
The response traverses the 112 rejection in view of the amendment.  This argument is not persuasive in view of the non-entry of the amendment.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The response continues by arguing the prior art of record does not teach, “wherein for at least some of the target nucleic acids, two or more anchor probes bind to one region of each target nucleic acid.”  This argument has been thoroughly reviewed but is not considered persuasive in view of the non-entry of the amendment.  
The response continues by citing portions of page 7 and 11 of the disclosure.  These arguments are not persuasive in view of the non-entry of the amendment.  Further the cited portions are to RNA while the claims are to nucleic acids and thus they are different in scope.
Thus in view of the non-entry of the amendment, the rejection is maintained.
The response request deferral of the ODP rejections.  This is noted, however the claims cannot be allowed until the ODP rejections can be overcome.  

Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-07311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Steven Pohnert/           Primary Examiner, Art Unit 1634